DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-03-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
Claim 20 (dependent claim) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Since, the independent claim 19 is claimed “non-statutory”, therefore the claim 20 (dependent claim) is needed to adding “non-statutory” to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic (U.S. Pub. No. 2018/0247544) in view of Guirguis teaches (U.S. Pub. No. 2018/0288630).

Regarding claims 1, 10 and 19, Mustafic teaches a computer-implemented method/system comprising: one or more processors (fig. 1, 9-11): determining, by an unmanned aerial vehicle (105) that includes a radio transceiver (905) (fig. 1, 9, page 19, par [0165]), an altitude of the unmanned aerial vehicle (105) and a distance between the unmanned aerial vehicle and a base station (125) (fig. 1, 9, page 2, 6, 8, 10, par [0024, 0055, 0074, 0087]) (see UAVs (or other vehicles/devices at flight altitude) with the base stations 125A-E (and/or other base stations), and the UAV 105 may determine the distance between the base station 125A and the base station 125B and determine a position or range of positions at which to transition from connecting to the base station 125A to connecting to the base station 125B); 
based on the altitude of the unmanned aerial vehicle and the distance between the unmanned aerial vehicle (105) and the base station (125) (page 14, par [0115]) (see the flight rules may indicate that the UAV 105 may point the directional antenna 115 at base stations provided to the UAV 105 and/or switch to the omnidirectional antenna 110 to facilitate scanning for base stations, and distance between the UAV 105 and the base stations, from which the UAV 105 is able to receive signals at a certain threshold or level), 
determining, by the unmanned aerial vehicle (105), a transmission power level for the radio transceiver (905) (fig. 1, 9, page 5, 14, par [0044-0045, 0116]) (see the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station, and signal strength may be referred to as signal quality, signal level, or signal power. ); 
and communicating (the UAV 105 to transmit messages to and/or receive messages), by the unmanned aerial vehicle (105), with the base station (125) using the radio transceiver (905) operating at the transmission power level (signal strength may be referred to as signal quality, signal level, or signal power) (fig. 1, 9, page 5, 19, par [0044-0045, 0165]) (see the UAV processing unit 900 may include a communication transceiver 905, a mobility controller 910, an autonomous positioner 915, a flight controller 920, and a flight rule controller 925. The communication transceiver 905 may implement appropriate physical layer(s) and protocol stack(s) to enable communication between the UAV 105 and the user device 120, base stations 125A-E, and signal strength may be referred to as signal quality, signal level, or signal power).
Mustafic teaches the communication transceiver 905 may implement appropriate physical layer(s) and protocol stack(s) to enable communication between the UAV 105 and the user device 120, base stations 125A-E, and signal strength may be referred to as signal quality, signal level, or signal power (fig. 1, 9, page 5, 19, par [0044-0045, 0165]). That is or obvious to transmission power level.
However, Guirguis teaches (U.S. Pub. No. 2018/0288630) a drone or unmanned aerial vehicle (UAV) (206/702) and base station (204/704) (fig. 1-2, 7A). In such a case, the UE 102 may be referred to as a drone-mounted UE, or DMUE (fig. 1-2, 7A, page 2, par [0030]), and the drone may be controlled over large distances using a cellular network, even when line of sight and/or direct radio contact between the DMUE and the controlling entity are broken (page 5, par [0059]) and the eNB 704 may identify the DMUE 702 based at least in part on a quantity of cells that are greater than a threshold distance from a serving cell of the DMUE 702 (fig. 7A, page 6, par [0069]).
Guirguis teaches transmission power level of a user equipment mounted on a drone (UAV) (206/702), and  that a threshold is satisfied with regard to an uplink throughput, a downlink throughput, a signal strength, or a signal quality associated with the user equipment, and/or may configure a transmission power parameter or a measurement reporting parameter based at least in part on determining that the threshold (level) is satisfied, and A UE may be assigned resource blocks 410a, 410b in the control section to transmit control information to an eNB (fig. 1-2, 7A, page 1, 4, par [0008, 0041-0042]). And
Guirguis teaches transmission power level, wherein the eNB 704 may configure a maximum allowable transmit power of the DMUE 702. For example, signals transmitted by the DMUE 702 may not encounter interference due to obstructions, which may lead to interference at other eNBs 704. By decreasing the maximum allowable transmit power of the DMUE 702 (UAV), the eNB 704 reduces interference at the other eNBs 704 due to the signals transmitted by the DMUE 702 (UAV). For example, different classes of UE may be associated with different maximum allowable transmit power, which may be denoted using a variable p.max. An eNB 704 may specify a value of p.max based at least in part on a band associated with a UE, channel conditions, and/or the like. In this case, the eNB 704 may specify a value of p.max to decrease a maximum allowable transmit power of the DMUE/UAV (702), and the UE information may identify a quantity of cells reported within a threshold power level of a serving cell of DMUE 702. (fig. 7A, page 6-7, par [0064, 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Mustafic with Guirguis, in order to provide the eNB 704 may identify the DMUE/UAV 702  based at least in part on a quantity of cells that are greater than a threshold distance from a serving cell of the DMUE 702. For example, the eNB 704 may receive information identifying locations of cells that cover the DMUE 702. When the DMUE 702 is covered by a threshold quantity of cells (e.g., 1 cell, 3 cells, and/or the like) that are greater than a threshold distance (e.g., 1 kilometer, 3 kilometers, 5 kilometers, and/or the like) from a serving cell of the DMUE 702, it may be inferred that the DMUE 702 is at an altitude above obstructions that would otherwise obstruct signals of the threshold quantity of cells. Therefore, the eNB 704 may determine that the DMUE 702 is a DMUE when the eNB 704 determines that the DMUE 702 is covered by a threshold quantity of cells that are a threshold distance from a serving cell of the DMUE 702 is easier (see suggested by Guirguis on page 6, par [0069]).

Regarding claims 2, 11 and 20, Mustafic teaches determining, by the unmanned aerial vehicle (105), a speed of the unmanned aerial vehicle (105), wherein determining the transmission power level for the radio transceiver is further based on the speed of the unmanned aerial vehicle (105) (fig. 1, 5, page 5, 8, 12, 14, par [0049, 0067, 0074, 0101, 0116]) (see required minimum/maximum flight altitude and/or minimum/maximum flight speed. Similarly, the UAV 105 is operated to maintain a minimum distance separation between the UAV 105 and other UAVs, and/or between the UAV 105 and obstacles, e.g. such as minimum distance separation requirements, and the UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received. the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115 ).

Regarding claims 3 and 12, Mustafic teaches determining a height of the base station (access points), wherein determining the transmission power level for the radio transceiver is further based on the height of the base station (125) (fig. 1, page 2, par [0024, 0110]) (see the altitude coordinate may be a distance (e.g., height) from a reference sea level. Similarly, a position of a device (e.g., UE, access points).

Regarding claims 4 and 13, Mustafic teaches determining, by the unmanned aerial vehicle (105), a density of base stations (125) in a vicinity of the unmanned aerial vehicle (105) (fig. 1), wherein determining the transmission power level for the radio transceiver is further based on the density of base stations (125 A-E) in the vicinity of the unmanned aerial vehicle (105) (fig. 1, 5, page 3, 15, par [0033, 0123]) (see  base stations and underutilization of other base stations), thus facilitating efficient use of the airspace and the network. By defining flight routes, preferred access points for the flight routes, start and/or end times of the flight routes, and/or other parameters associated with facilitating flight from a starting point to a destination point, a large density of UEs may simultaneously share (e.g., fly in) the airspace, and the preferred base stations for the flight routes, start and/or end times of the flight routes, and/or other parameters associated with facilitating flight from a starting point to a destination point, a large density of UAVs may simultaneously fly in the airspace. ).

Regarding claims 5 and 14, Mustafic teaches determining, by the unmanned aerial vehicle (105), a number of base stations (125) with which the radio transceiver (905) is able to communicate (fig. 1, 9, page 19, par [0165]) (see the UAV processing unit 900 may include a communication transceiver 905, a mobility controller 910, an autonomous positioner 915, a flight controller 920, and a flight rule controller 925. The communication transceiver 905 may implement appropriate physical layer(s) and protocol stack(s) to enable communication between the UAV 105 and the user device 120, base stations 125A-E ; and 
comparing the number of base stations (125 A-E) to a threshold, wherein determining the transmission power level for the radio transceiver is further based on comparing the number of base stations to the threshold (fig. 1, page 2-3, par [0028, 0030, 0049]) (see indicate how the UEs are to handle connection-based events such as link loss and/or inability to connect to the access points on the listing of access points (e.g., receive signal levels at a certain threshold or level from these access points, and coverage volume within which signals transmitted by the user device 120 to the UAV 105 can be received by the UAV 105 with sufficient signal strength. In some cases, the sufficient signal strength may be a preset threshold level (e.g., SNR level), which may be set during a setup/calibration stage for associating the UAV 105 with the user device 120. ).

Regarding claims 6 and 15, Mustafic teaches providing, for output to the base station, data indicating an altitude of the unmanned aerial vehicle (105), wherein the base station is configured to adjust (increase/desire) a transmission power level for the base station to communicate with the unmanned aerial vehicle based on the altitude of the unmanned aerial vehicle (105) (fig. 1, 5, page 3, par [0044-0045, 0091-0092]) (see the UAV 105 may adjust the directional antenna 115 to continue pointing the directional antenna 115 at the base station 125A. The UAV 105 may continue to monitor its position (e.g., latitude, longitude, altitude) and compare its position with the position of the transition point 150A to determine whether the first transition point has been reached, and the radio transceivers of the UAV 105 include an omnidirectional antenna 110 and a directional antenna 115. The omnidirectional antenna 110 may be utilized to radiate and/or receive power uniformly in all directions. The directional antenna 115 may be utilized to radiate and/or receive power from a desired direction to allow increased performance (e.g., higher signal strength) in the desired direction). And
Guirguis also teaches the eNB 704 may configure a maximum allowable transmit power of the DMUE 702. For example, signals transmitted by the DMUE 702 may not encounter interference due to obstructions, which may lead to interference at other eNBs 704. By decreasing the maximum allowable transmit power of the DMUE 702, the eNB 704 reduces interference at the other eNBs 704 due to the signals transmitted by the DMUE 702. For example, different classes of UE may be associated with different maximum allowable transmit power, which may be denoted using a variable p.max. An eNB 704 may specify a value of p.max based at least in part on a band associated with a UE, channel conditions, and/or the like. In this case, the eNB 704 may specify a value of p.max to decrease a maximum allowable transmit power of the DMUE 702. Thus, interference at other eNBs 704 originating from the DMUE 702 is reduced. This may be advantageous in situations where many DMUEs 702 are located in a particular area. By reducing maximum allowable transmit powers of the many DMUEs 702, a cumulative effect of interference by the many DMUEs 702 is mitigated relative to not reducing the maximum allowable transmit powers (page 8, par [0077]) 
Therefore, the combination of Mustafic and Guirguis is teaching the limitation of claim.

Regarding claims 7 and 16, Guirguis teaches determining, by the unmanned aerial vehicle (206/702/802), a number of base stations (204/704) that the radio transceiver has communicated with during a period of time (page 7, par [0070]) (see the eNB 704 may identify the DMUE 702 based at least in part on the DMUE 702 being associated with a threshold quantity of handovers in a particular time period), wherein determining the transmission power level for the radio transceiver is further based on the number of base stations that the radio transceiver has communicated with during the period of time (fig. 1, 5, page 7, par [0070]) (see a handover may be initiated when the DMUE 702 identifies a neighbor cell with a better signal strength than a serving cell of the DMUE 702. When the DMUE 702 is covered by many neighbor cells due to a lack of obstructions, the DMUE 702 may experience frequent handover. Additionally, or alternatively, a DMUE 702 may experience frequent handover when a drone to which the DMUE 702 is mounted moves at high velocity through many cells. The eNB 704 may identify the DMUE 702 as a DMUE based at least in part on the DMUE 702 being associated with a threshold quantity of handovers (e.g., 3 handovers, 5 handovers, and/or the like) in a particular time period (e.g., 1 minute, 5 minutes, and/or the like). .

Regarding claims 8 and 17, Guirguis teaches determining, by the unmanned aerial vehicle (206/702/802), a first transmission power level of the base station and a second transmission power level of an additional base station (neighbor cell), wherein determining the transmission power level for the radio transceiver is further based on the first transmission power level of the base station and a second transmission power level of the additional base station (fig. 1-2, 7A-B,  8, page 7, par [0073-0077]) (see the DMUE 702 may determine to transmit a quantity m of measurement reports over a particular length of time. Therefore, when the measurement trigger is frequently satisfied, as may be expected for DMUE 702, the DMUE 702 may frequently transmit m measurement reports, which may use resources and battery power of the DMUE 702 and congest the cellular network. By reducing the quantity m to a value such as 1, 2, and/or the like, the eNB 704 may conserve resources that would otherwise be used to transmit repetitive measurement reports when a measurement trigger of the DMUE 702 are frequently triggered. As shown by reference number 728, in some aspects, the eNB 704 may configure the DMUE 702 to provide an A3 measurement report based at least in part on an A2 trigger condition. For example, an A2 measurement report may be triggered when a serving cell power and/or quality becomes worse than a threshold. An A3 measurement report may be triggered when a neighbor cell power and/or quality becomes better than a primary cell power and/or quality by a particular offset. Furthermore, the A3 measurement report may trigger handover from the primary cell to the neighbor cell. Therefore, the A3 measurement report may be frequently triggered, and handover may be frequently caused, due to the DMUE 702 being associated with many cells at similar power and/or quality levels. By configuring the A3 measurement report to be triggered based at least in part on the A2 trigger condition).
Regarding claims 9 and 18, Guirguis teaches determining, by the unmanned aerial vehicle (drone 206/702/802) (fig. 2, 7A-B. 8), a distance between the unmanned aerial vehicle and another device communicating with the base station, wherein determining the transmission power level for the radio transceiver is further based on the distance between the unmanned aerial vehicle and the other device communicating with the base station (204/704/804) (fig. 2, &A-B, 8, page 5-6, 9, 12, par [0059, 0064, 0069, 0097, 0123]) (see the drone may be controlled over large distances using a cellular network, even when line of sight and/or direct radio contact between the DMUE and the controlling entity are broken. This may enable package delivery, long-range transportation, and other useful services and implementations of drones. The eNB 704 may determine that the DMUE 702 is a DMUE when the eNB 704 determines that the DMUE 702 is covered by a threshold quantity of cells that are a threshold distance from a serving cell of the DMUE 702, and the UE information may include measurement reports. For example, the UE information may identify a quantity of cells reported within a threshold power level of a serving cell of DMUE 702. Additionally, or alternatively, the UE information may identify a pathloss of one or more cells that cover DMUE 702. Additionally, or alternatively, the UE information may identify a signal quality variation based at least in part on network conditions (e.g., a reference signal received quality (RSRQ) metric and/or the like). 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

//TAN H TRINH/ Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 1, 2022